Reasons for Allowance
Claims 13 and 16-28 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 13, there is no teaching, suggestion, or motivation for combination in the prior art to include the providing step further includes providing the transfer system with a first carrier plate for holding the carrying substrate, and a second carrier plate for holding the receiving substrate, wherein the providing step further includes providing the transfer system with an inverse pick-up device for exerting an attraction forces to the microelements that is greater than an attraction force exerted to the microelements by the main pick-up device, and wherein the transfer method further comprises, between the testing step and the transferring step, a selecting step of operating the inverse pick-up device to pick up the unqualified one of the microelements from the main pick-up device.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 20, there is no teaching, suggestion, or motivation for combination in the prior art to include providing step includes further providing the transfer system with an optical testing device for testing optical property of the microelements; and in the testing step, the optical testing device is operated to test an optical property of the microelements when the testing voltage is applied to the testing circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.